UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

CHANGE OF ADDRESS — CREDITOR

In re:

Cathi Ellen Golomski ss aase number. 17725524-bh
13

 

Chapter:

 

Check what type of address change is being requested:
[| Payment

Notice
12

Enter any related Claim Number(s) affected, if applicable:

MTGLQ Investors, LP

Creditor’s Name:

 

c/o Selene Finance LP, as Servicer

Street Address

Previous Address:

 

9990 Richmond Avenue, Suite 400 South, Houston, TX 77042

 

City, State and Zip Code

cio Rushmore Loan Management Services, LLC, as Servicer
Current Address:

 

Street Address

P.O. Box 55004, Irvine, CA 92619-2708

City, State and Zip Code

 

Change Requested By: Atty. Chris R. Velnetske

 

Print I Type Name?

Signature

1-888-699-5600

 

Creditor Phone Number:

 

Creditor Email Address:

 

This notice is provided pursuant to 11 USC § 342 (e}(1), and the address provided above
supersedes any previous address provided for this creditor in this case.

 

PRINT

 

 

 

Case 17-25524-bhI Doc 36 Filed 08/16/19 Page1of3
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

CHANGE OF ADDRESS — CREDITOR

Cathi Ellen Golomski 17-25524-bhl

In re: Case Number:
13

 

Chapter:

 

Check what type of address change is being requested:

Payment
[| Notice
12

Enter any related Claim Number(s) affected, if applicable:

MTGLQ Investors, LP

Creditor’s Name:

 

c/o Selene Finance LP, as Servicer

Street Address

Previous Address:

 

9990 Richmond Avenue, Suite 400 South, Houston, TX 77042

 

City, State and Zip Code

c/o Rushmore Loan Management Services, LLC, as Servicer
Current Address:

 

Street Address

P.O. Box 52708, Irvine, CA 92619-2708

City, State and Zip Code

 

: is R,
Change Requested By: Atty. Chris Velnetske

 

Print »r Type Name /

Led. hab

Signature

1-888-699-5600

Creditor Phone Number:

 

Creditor Email Address:

 

This notice is provided pursuant to 11 USC § 342 (e)(1), and the address provided above
supersedes any previous address provided for this creditor in this case.

 

PRINT

 

 

 

Case 17-25524-bhI Doc 36 Filed 08/16/19 Page 2 of 3
UNITED STATES BANKRUPTCY COURT FOR THE
EASTERN DISTRICT OF WISCONSIN

 

In Re: Chapter 13
Cathi Ellen Golomski

Case 17-22524-bhl
SS# #H#-Ht-8032

CERTIFICATE OF SERVICE

 

I hereby certify that on August 16 , 2019, a Change of Address-Creditor (Notices) and a
Change of Address-Creditor (Payments) was electronically filed in this case and served upon the
following parties using the ECF system:

Trustee Scott Lieske
US Trustee Eastern District

Atty. Jeffrey K. Fields

I further certify that on the same date, I mailed the same document(s) by the United States
Postal Service to the following non-ECF participants:

Cathi Ellen Golomski
2920 South 10" Street
Milwaukee, WJ 53215

Dated this 16th day of August, 2019

 

Atty: Chris R. Velnetske
Velnetske Law Offices, LLC

Velnetske Law Offices, LLC is attempting to collect a debt and any information obtained
will be used for that purpose. If you have filed for bankruptcy and are seeking to discharge
your personal obligation to pay or you have previously received a Chapter 7 discharge
from bankruptcy this correspondence should not be construed as an attempt to collect a
debt or hold you personally liable for the debt.

 

Case 17-25524-bhI Doc 36 Filed 08/16/19 Page 3of3
